        Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 1 of 23




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

 DAMARIS SANTOS ARRIETA, et al.

             Plaintiff,

                 v.
                                                      CIVIL NO.: 15-3114 (MEL)
 HOSPITAL DEL MAESTRO, INC.

            Defendants.


                                   OPINION AND ORDER

   I.      PROCEDURAL BACKGROUND

        On February 29, 2016, Damaris Santos Arrieta and Gustavo Querales Salcedo, in

representation of their minor son GQS, filed an amended complaint against Hospital Del Maestro,

Inc. (“HDM”) and Dr. Félix Villar. ECF No. 19. The complaint alleges, inter alia, that Ms. Santos

was the patient of Dr. Villar from whom she received prenatal care, and that Dr. Villar and HDM

departed from the applicable standard of medical care during the prenatal, delivery, and post-

delivery phases of GQS.

        After noting that plaintiff had already announced and produced their medical experts and

their reports, on August 23, 2016, the court set various deadlines, including, among others:

September 26, 2016 for plaintiff to produce the expert report and expert witness disclosures of a

life care planner; October 28, 2016 for defendants to produce their expert reports and expert

witness disclosures; December 2, 2016 for the discovery phase of the case to conclude; and January

17, 2017 for the filing of dispositive motions. ECF No. 31. This schedule was modified to allow

the defendants until December 30, 2016 to produce life care planner Dr. Richard Katz’s expert

report, until February 14, 2017 for motions for summary judgment and motions to exclude expert
        Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 2 of 23




testimony (or Daubert motions) to be filed, and until April 14, 2017, for the joint proposed pretrial

order to be filed. ECF No. 35. The schedule was once again modified, upon the parties’ request,

to allow Dr. Richard Katz until March 27, 2017, to produce his expert report, until April 14, 2017

for the filing of motions for summary judgment, and until April 28, 2017 to file the joint proposed

pretrial order. ECF No. 41.

       No motions for summary judgment were filed, but on May 1, 2017, the parties filed the

joint proposed pretrial memorandum. ECF No. 42. A pretrial and settlement conference was held

on June 27, 2017, allowing until August 30, 2017 for the filing of motions in limine. ECF No. 47.

Nobody at the pretrial and settlement conference mentioned that they intended to file a Daubert

motion or a motion to exclude expert testimony. The deadline to do so expired on February 14,

2017. In fact, no such motion was even filed by the summary judgment motion deadline of April

14, 2017.

       On August 30, 2017, defendants filed what they titled as a “Motion in Limine to Partially

Exclude all Testimony at Trial by Dr. Carolyn Crawford as an Expert in the Particular Area of

Autism Spectrum Disorders and/or Request for a Daubert Evidentiary Hearing.” ECF No. 57.

Nowhere in this motion did defendants seek to preclude Dr. Crawford from testifying about all

kinds of brain damage or injury; it was focused on autism. Also on said date defendants filed a

“Motion in Limine to Preclude Causation Opinion Regarding Autism Spectrum Disorder or in the

Alternative, Request for a Daubert Hearing.” ECF No. 59. Once again, this motion focused on

“autism spectrum disorder”; it did not seek to preclude evidence of other types of brain injury or

damage.

       On August 30, 2017, defendants filed another motion, which they titled “Motion in Limine

to Exclude Testimony of Dr. Carolyn Crawford as to All Opinions not Included in Her Deposition



                                                 2
        Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 3 of 23




Testimony.” ECF No. 58. This motion made two requests that were not necessarily consistent with

one another. First, defendants moved “for an order that Dr. Carolyn Crawford only be permitted

to testify as to those opinions and conclusions testified to in her deposition, taken on September

26, 2016.” Id. at ¶2 (emphasis added). In another portion of the motion, however, defendants

requested that Dr. Crawford “be precluded to testify with regards to any opinions not included in

her report and deposition testimony….” Id. at ¶4. Dr. Crawford’s expert report does not make any

explicit mention of brain injury or brain damage. ECF No. 57-3. At her deposition, however, she

did testify about brain injury or damage on various occasions. ECF No. 57-4, at 69, 81, 83. The

court denied this motion without prejudice, noting the following:

       Co-defendants Felix Villar and Hospital del Maestro, Inc. fail to specify which are
       the "new opinions" from Dr. Carolyn Crawford that they wish to have excluded at
       trial. Furthermore, the motion is ambiguous as to whether said defendants are
       seeking to exclude those portions of Dr. Crawford's deposition testimony that go
       beyond the scope of her expert report, or only any trial testimony that goes beyond
       her deposition testimony, regardless of whether said deposition testimony exceeded
       the matters addressed in her expert report. At a minimum, this motion should have
       indicated with specificity: (1) which portions of her deposition testimony (with
       citations to transcript page numbers and lines) defendants wish to strike on the basis
       of Dr. Crawford exceeding the scope of her expert report; (2) which matters
       plaintiffs have announced in the joint proposed pretrial order (with citation to
       docket number, page number, and section) with respect to Dr. Crawford's testimony
       at trial that exceed the scope of her expert report; (3) why plaintiff's alleged failure
       to comply with FRCP 26(a)(2)(B) was neither substantially justified nor harmless;
       (4) why lesser sanctions than preclusion are not viable; (5) and whether defendants'
       expert reports were produced before or after Dr. Crawford was deposed. See Gay
       v. Stonebridge Life Ins., 660 F.3d 58, 62 (1st Cir. 2011).

ECF No. 87. Defendants never filed a new motion in compliance with the court’s directives.

       Defendants filed yet another motion on August 30, 2017, requesting that that the following

terms not be mentioned at trial: “hypoxia-ischemia, seizures, febrile seizures or cerebral palsy.”

ECF No. 60. Nowhere in this motion did defendants request that the terms “brain damage” or

“brain injury” not be mentioned at trial. Plaintiff filed a response to all these motions in limine on



                                                  3
          Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 4 of 23




November 13, 2017. ECF No. 71. On November 28, 2017, defendants replied to this opposition,

and for the first time requested that use of the term “brain injury” not be allowed at trial, a request

that had not been made in their original motion. ECF No. 74 at 9, 10. 1

         A Daubert hearing was held on June 19, 2018. ECF No. 99. As a result of this hearing, the

court reached the following conclusions: “Since Dr. Crawford’s expert report is devoid of

information in regards to autism, autism spectrum disorder, or autistic like behavior, she is

precluded from testifying in regards to her opinion about plaintiff’s autism, autism spectrum

disorder, or autism like behavior at trial.” ECF No. 102, at ¶4. In reaching this decision, the court

added:

         Plaintiff will not be deeply prejudiced by this decision, as at the hearing
         Dr. Crawford noted how Plaintiff does not only have a history of autistic like
         behaviors but “he also has ADHD. He also has motor impairment. He also has a
         history of convulsions. He has developmental delay. He has many different aspects
         of brain injury and brain dysfunction, not just autistic behavior . . . . He has
         persistent motor disabilities . . . which are not related to autism. He has, on
         examination, a persistent tonic neck reflex, which is usually an indication of brain
         injury and it has inhibited his motor development. He is now receiving physical
         therapy b/c of motor problems and gait problems and ataxia. He has shown
         evidence of hypotonia, low muscle tone, which is not, this is not pure autism.”

Id. at 5. Defendants did not request reconsideration of the court’s decision, even though brain

injury is not mentioned in Dr. Crawford’s expert report, although it was mentioned to some degree

at her deposition. After all, their motions in limine requesting a Daubert hearing (ECF Nos. 57, 59)

were limited in scope to the condition of autism.




1
 In another twist in the events prior to the trial, on May 31, 2018, defendants filed a motion objecting to plaintiff’s
use at trial of an expert that they had not announced, Dr. Jason James. ECF No. 80. Plaintiff produced Dr. James’s
expert report on May 23, 2018. Id. Plaintiff explained that their original expert, Dr. Howard Cohn, had become
unavailable to testify due to health reasons detailed on the record. ECF No. 82. After giving all parties an
opportunity to be heard, the court allowed Dr. James to substitute for Dr. Cohn, giving defendants both an
opportunity to depose Dr. James and to amend their expert witness reports in light of Dr. James’s report and
deposition. ECF No. 101.

                                                           4
        Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 5 of 23




       Further, the court also issued an order precluding the use of the term “cerebral palsy” at

trial, but allowing the mention of “hypoxia-ischemia, seizure, and febrile seizures.” ECF No. 103.

This ruling was based on defendants’ original motion (ECF No. 60) which did not request the

preclusion of the term “brain injury,” and not on their reply, which did mention this term. ECF No.

74. Defendants never requested reconsideration of the court’s order, which made no mention of

the term “brain injury.”

       On July 26, 2018, defendants filed yet another motion in limine to preclude the testimony

of expert witness Gerri Pennachio, a vocational rehabilitation consultant retained by plaintiff. ECF

No. 109. Plaintiff filed a response in opposition to this motion on July 31, 2018. ECF No. 111. On

August 6, 2018, the court, while imposing sanctions on defendants due to the untimeliness of their

motion, granted the motion in limine and precluded Ms. Pennachio from testifying at trial, stating,

among other reasons, the following:

       A plain reading of Ms. Pennachio’s life care plan (ECF No. 109-2) shows that there
       is no readily apparent way in which to subdivide the plan into expenses related to
       autism and expenses not related to autism. Plaintiff’s condition of autism is an
       integral part of the life care plan and cannot be simply extracted. In fact, when
       considering the pages of the report, the word “autism” appears on twenty of the
       twenty-two pages. See ECF No. 109-2. Some examples of the use of the term
       “autism” in the report are: “The Patient is being discharged at parent request since
       parent is putting child in a school for children with Autism.” Id. at 2. “He is
       attending the Academy for Autism, attending from 9:00 a.m. to 3:00 p.m. daily,
       August to June.” Id. at 4. In regards to behavior therapist, “[a]ccording to the
       American Academy of Pediatrics and the National Research council, behavior and
       communication approaches help children with autism and provide structure,
       direction, and organization.” Id. at 10. For respite care, “[m]any parents of adults
       with autism are so busy dealing with the day-to-day care of their loves ones, or are
       under so much stress dealing with the extreme demands of parenting, that they have
       not planned for their children’s futures.” Id. at 16. In regards to special education,
       “Gustavo is attending a specialized private Academy specifically for his condition.
       Public schools are unable to offer him the specialized education. The Academy for
       Autism presently serves 47 school-age students at a new facility in South Orland.”
       Id. at 19. Moreover, when considering the life care plan, it is not possible to
       determine if the plaintiff’s needs are attributed to his autism exclusively, or if any
       of his other conditions would require the same expenditures. For example, it is

                                                 5
        Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 6 of 23




       unclear whether Plaintiff needs occupational therapy services and speech therapy
       because of his autism, one of his other conditions, or a combination of both. Id. at
       11. In sum, the alternative of having Ms. Pennachio’s testimony admitted only in
       part is not viable because her report does not shed light on which portions of the
       life care plan are based only on non-autism-related conditions. Thus, Ms. Pennachio
       will be precluded from testifying.

ECF No. 113, at 3, 4.

       On that very same day, the trial was scheduled to begin. Various issues, however, arose

outside of the presence of the jury. First, plaintiff announced that he had reached a settlement with

co-defendant Dr. Villar. The settlement, which entailed a minor plaintiff, was approved by the

court. ECF No. 128. Therefore, the claims in the complaint against Dr. Villar and his insurer were

dismissed with prejudice. Id.

       Plaintiff then unexpectedly announced for the first time that he wanted to introduce the

results of some genetic tests at trial. The defense vigorously objected. The court sustained the

defendants’ objection as the genetic tests had been untimely announced on the first day of trial.

       Plaintiff then proceeded to inform that they would call Dr. Richard T. Katz, defendant’s

expert witness on life care planning, to testify in plaintiff’s case in chief on the issue of damages.

The defense objected, stating, among other matters, that they did not intend to call Dr. Katz in light

of the court’s ruling precluding Ms. Pennacchio from testifying at trial. Plaintiff, however,

correctly replied that the joint proposed pretrial memorandum explicitly states that “Plaintiff

reserves the right to use as his own any expert witness announced by defendants.” ECF No. 42 at

¶ XI, A, 4. Taking into account that defendants had not requested in their motion in limine that, in

the event that the motion was granted, Dr. Katz be withdrawn from the list of potential witnesses

at trial (ECF No. 109), the court did not preclude plaintiff from calling Dr. Katz as a witness. The

court put HDM on notice that failure to make Dr. Katz available could result in an adverse missing




                                                  6
            Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 7 of 23




witness instruction to the jury. Under those circumstances, HDM agreed to call Dr. Katz during its

case in chief, allowing plaintiff an opportunity to cross-examine him.

            A jury trial was held, resulting in a verdict for plaintiff, which found by a preponderance

of the evidence that both HDM and Dr. Villar had departed from the standard of acceptable medical

care during the treatment of GQS, that said departure was the factor that most probably caused

GQS to be injured, and that 70% of the damages that resulted from said negligence were

attributable to HDM and 30% to Dr. Villar. ECF No. 146. Further, the jury found by a

preponderance of the evidence that the following sums would compensate GQS for the damages

suffered as a result of the departure from the standard of acceptable medical care: $651,000 for

physical injuries; $1,209,000 for pain and suffering; and $3,088,968 for future expenses. Id. 2

            Pending before the court are HDM’s motion for judgment as a matter of law (ECF No.

158) and motion for new trial or in the alternative, remittitur (ECF No. 159), plaintiff’s responses

in opposition (ECF Nos. 166-167), and HDM’s replies to said responses (ECF Nos. 170-171). On

August 23, 2019, the transcripts of the jury trial were made available to the court. ECF Nos. 183-

89.

      II.      HDM’S MOTION FOR JUDGMENT AS A MATTER OF LAW UNDER FRCP 50(B)

            A. Arguments Raised

            In the pending motion, Defendant argues that judgment as a matter of law should be granted

because plaintiff failed to prove that there was a causal link between its negligence and GQS’s

brain damage as no evidence of brain damage presented at trial. ECF No. 158, at 8. HDM also

argues that plaintiff failed to prove that there was a causal link between HDM’s negligence and


2
  At a charging conference the parties were granted until August 10, 2018 to brief the issue of whether damages for
lost income should be allowed in this case. ECF No. 137. The parties filed their arguments on the matter by said
date. ECF Nos. 135-136. On August 14, 2018, the court granted defendant’s request seeking to bar recovery for lost
income. ECF No. 141.

                                                         7
        Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 8 of 23




GQS’s autism spectrum disorder. Id. Plaintiffs subsequently filed a response in opposition. ECF

No. 166. Defendant filed a reply to plaintiff’s response. ECF No. 170.

       B. Legal Standard

       Pursuant to Rule 50(a) of the Federal Rules of Civil Procedure, if a party has been fully

heard on an issue during a jury trial, an opposing party may file a motion for judgment as a matter

of law at any time before the case is submitted to the jury. González-Bermúdez v. Abbott Labs.

PR Inc., 349 F. Supp. 3d 93 (D.P.R. 2018). Rule 50(b) provides that if the court does not grant the

motion, a party may renew a motion for judgment as a matter of law no later than 28 days after the

entry of judgment. Id. In ruling on the renewed motion, the court may allow judgment on the

verdict, order a new trial, or direct the entry of judgment as a matter of law. Id.

       A motion for judgment as a matter of law may be granted only when there is no legally

sufficient evidentiary basis for a reasonable jury to find for the non-moving party. Negron v.

Rivera, 433 F. Supp. 2d 204, 212 (D.P.R. 2006). “Courts may only grant a judgment contravening

a jury’s determination when the evidence points so strongly and overwhelmingly in favor of the

moving party that no reasonable jury could have returned a verdict adverse to that party.” Id.

(quoting Marcano Rivera v. Turabo Med. Ctr. P’ship, 415 F.3d 162, 168 (1st Cir. 2005)). In

evaluating the evidence, the court “may not assess the credibility of witnesses, evaluate the weight

of the evidence or resolve conflicts in testimony, but must view all facts and reasonable inferences

therefrom in the light most favorable to the non-movant.” Id. (quoting Davet v. Maccarone, 973

F.2d 22, 28 (1st Cir. 1992)).

       C. Analysis

       Defendant contends that Plaintiffs failed to prove that there was a causal link between its

negligence and GQS’s brain damage because there was no evidence of brain damage presented at



                                                  8
        Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 9 of 23




trial. This assertion is simply incorrect. On August 8, 2018, Dr. Crawford testified extensively

about GQS’s brain damage, as described in depth below:

   •   Dr. Crawford testified that GQS had tremors, which was an indication that his central

       nervous system was not functioning normally.

           A. Let me look. I saw tremors on one of the pages. Yes. That is tremors. There’s
           something that is imprinted on top of the progress notes that makes it a little
           different. So that means that the baby is shaking. It’s an indication that the
           central nervous system is not functioning normally.

       ECF No. 185, at 64.

  •    Dr. Crawford testified that GQS developed a hemorrhage in his brain, in the area around

  one of the lateral ventricles. She also testified that this type of hemorrhage most often occurs

  as a result of hypoxia and/or ischemia, which is decreased blood flow.

           Q. Where do you see this?

           A. IVH is an intraventricular hemorrhage, grade one. So he had –

           Q. What is the brain bleed? What does that mean?

           A. It means that he had a hemorrhage in his brain, in the area around the
           ventricle. There are four ventricles in the brain. This would be a hemorrhage
           around one of the lateral ventricles. And these occur as a result most often of
           hypoxia and/or ischemia, which is the decreased blood flow, not inadequate
           blood flow . . . . And being a premature baby, when those kind of things happen,
           premature babies can’t regulate blood flow to the brain well. They have an
           inadequate or reduced ability to regulate cerebral, which means brain, blood
           flow. And when you get a pneumothorax, that’s a condition that drops the
           oxygen down and also creates pressure differences and contributes to
           inadequate blood flow to the brain.

       Id. at 67–68.

   •   Dr. Crawford testified that premature babies cannot regulate blood flow to the brain well,

       and that an effect of not having enough flow to the brain can be brain damage.

           Q. What can -- what can the effect be of not having enough flow to the brain?


                                                9
    Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 10 of 23




        A. Brain damage.

    Id. at 68.

•   Dr. Crawford testified that the problem with not being able to circulate blood is that one of

    the most fragile areas in the body is the brain and that GQS’s nervous system was not

    behaving normally.

        Q. The last thing you mentioned was the delay in medication.

        A. Yes . . . . He also -- because of the problems with oxygen, the heart muscle
        wasn’t working well. And the heart is what pumps the blood and gives us our
        blood pressure. So his blood pressure was low, and he had to get some extra
        fluid and some medicine for five days to help his blood pressure come up so
        that he could have a normal blood pressure. The problem with not having
        enough oxygen, and not having a good blood pressure to circulate the blood, is
        that one of the most fragile areas in the body is the brain . . . . And we have
        some indication in the records that his nervous system was not behaving
        normally. He had some shakes, some tremors, and he had some abnormal
        muscle tone, which tells you that the brain had been affected. Now, subsequent
        -- and he also suffered a bleed, a hemorrhage in his brain, most likely from the
        combination of being a premature baby and not having adequate oxygen and
        blood flow. Okay. So he had a number of problems that lead to eventually an
        expression of the injury to his brain.

    Id. at 76–78.

•   Dr. Crawford testified in unequivocal terms that GQS suffered brain damage:

        Q. In your opinion, within a reasonable degree of medical certainty, how would
        you diagnose Gustavo’s condition? What would you diagnose it as?

        A. I would diagnose it as brain damage, as a result of the combined effect of
        prematurity and of lack of adequate oxygen and blood flow to his brain, so that
        functionally his brain is damaged.

        Q. And within a reasonable degree of medical certainty, that is what caused his
        present condition, correct?

        A. Yes.

    Id. at 93.




                                             10
    Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 11 of 23




•   Although Dr. Crawford conceded that GQS’s medical records did not contain a diagnosis

    of brain damage, she clarified why she believed there was brain damage.

        Q. Doctor, let me just stop you for a second. What I’m asking, I might not have
        been clear, what I’m asking is where in either record, in Hospital Del Maestro
        or in the Centro Medico, Puerto Rico Medical Center, does a doctor state that
        Gustavo suffered from brain injury or brain damage?

        A. It’s not stated as such . . . . It’s like seeing the word cyanosis. We know that
        when you see cyanosis, that’s hypoxia. When you see tremors and increased
        muscle tone, that’s abnormal brain – that’s an abnormal brain status.

    Id. at 101–102.

        Q. How much information does the hospital have when they discharge the --
        when they discharge a baby?

        A. It depends on how many tests have been done and how good the examination
        is. You know, sometimes testing that will show brain damage is not done in the
        newborn period. Sometimes it doesn’t show up until later on.

        Q. Was it done here?

        A. No.

    Id. at 106.

•   Dr. Crawford testified about the significance of the delay in taking GQS to an intensive

    care unit and its effect on his brain.

        Q. How dangerous were those 28 minutes before being transferred to the ICU
        for that baby?

        A. It was a very significant time, because he was premature. His lungs were
        immature. He wasn’t getting oxygen to his brain, to his body and to his lungs.
        And the lungs are where the surfactant is made. And if there’s inadequate
        oxygen to the lungs, and then inadequate blood flow or low blood pressure, then
        the cells that make the surfactant are damaged. So it increased the severity of
        his respiratory distress. It increased the need for respiratory support with a
        hundred percent oxygen and pressure. The CPAP is pressure. And this
        combination of high oxygen pressure, immature lungs, inadequate surfactant
        from the lungs being damaged and not getting enough surfactant went on to
        contribute to getting a pneumothorax. It includes comprised his oxygen, his
        blood flow to the brain.

                                              11
         Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 12 of 23




         Id. at 107.

         As described above, Plaintiff did present evidence of brain damage at trial. 3 Although

HDM introduced evidence at trial that put Dr. Crawford’s testimony into question (e.g., that the

brain hemorrhage was the least severe category of one; that GQS’ Apgar score, though initially

low, eventually increased to a normal level; that the anesthesiologist is trained to “resuscitate”

patients that need oxygen and thus that the neonatologist’s absence was inconsequential; that GQS

was discharged from Centro Médico, where he had been transferred to, having resolved most of

his conditions without being prescribed medications to take home, etc.), it was for the jury, and

not the court, to decide what credibility and weight, if any, to give Dr. Crawford’s testimony and

the remaining evidence introduced at trial. In sum, a reasonable jury could have found that GQS

suffered from brain damage as a result of HDM’s departures from the applicable standard of

medical care.

         Defendant raises two arguments in its reply to plaintiff’s opposition that were not in its

original motion for judgment as a matter of law. Hospitals can be held liable if they are careless or



3
  As previously discussed, while Dr. Crawford did discuss brain damage in her deposition testimony (ECF No. 57-4,
at 69, 81, 83), she made no mention of it in her expert report (ECF No. 57-3). Defendants filed motions in limine
seeking to preclude 1) Dr. Crawford from testifying about autism spectrum disorder (ECF No. 57), 2) testimony
regarding causation for autism spectrum disorder (ECF No. 59), and 3) mention of hypoxia-ischemia, seizure, febrile
seizures, or cerebral palsy (ECF No. 60). The court precluded 1) Dr. Crawford from testifying about autism spectrum
disorder, 2) testimony regarding causation for autism spectrum disorder, and 3) mention of cerebral palsy. ECF Nos.
102–103. In its opinion and order regarding Defendants’ request to preclude mention of certain terms, the court noted
that Defendants’ reply to Plaintiffs’ opposition attempted to change the terms that should be precluded to include brain
injury, but stated that Defendants’ request would be limited to the terms addressed in the original motion in limine and
at the Daubert hearing. ECF No. 103. Defendants also filed a motion in limine seeking to preclude all opinions not
included in Dr. Crawford’s expert report and deposition testimony. ECF No. 58. The court denied the motion without
prejudice, requiring defendants, among other things, to be more specific. ECF No. 87. Yet, defendants did not submit
a motion in compliance with the court’s order. At trial, after Dr. Crawford had already testified extensively about brain
damage, HDM objected to her testimony when she was in the process of drawing a diagram of the brain on the basis
of her expert report, an objection that was sustained. ECF No. 185, at 64, 67–68, 77–84, 93. However, Dr. Crawford
continued testifying about brain damage after the court sustained the objection raised while she was making the
drawing, and HDM did not object again. Id. at 102–107. Furthermore, HDM does not raise an argument based on the
scope of Dr. Crawford’s expert report in the motion for judgment as a matter of law pending before the court. ECF
No. 158.

                                                          12
       Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 13 of 23




imprudent in selecting physicians and granting them privileges, if they do not require physicians

to keep abreast through professional advancement studies, if they fail to adequately monitor the

work of physicians, or if they allow physicians who repeatedly incur in malpractice to continue

using their facilities. Márquez Vega v. Martinez Rosado, 1985 WL 301900 (P.R. May 15, 1985).

HDM argues that Plaintiff did not prove that it failed to carefully select its physicians, that those

physicians did not stay up to date with the standards of medical care, or that those the physicians

had a record of committing malpractice. ECF No. 170, at 3. However, there was ample evidence

of independent acts of negligence by HDM presented at trial, as reflected in the testimonies of both

Dr. James and Dr. Crawford.

   •   Dr. James on the timing of the cesarean section:

           A: I felt that this patient was admitted for a scheduled cesarean section, and
           upon admission, the nursing staff, by standard, would take a history of the
           patient, find out her history, her due date, the reason for admission, and find out
           significant issues regarding her past obstetrical history. And I felt that there was
           ample opportunity for the hospital staff, nursing staff to be aware that this
           patient was scheduled inappropriately for a cesarean section, significantly
           before her due date. In fact, in the pre-term period, which is outside of the
           standard of care. In fact, the patient was admitted on one day for a cesarean
           section, and it was delayed until the following day because the patient had eaten,
           so they decided to postpone the case to the following morning. So there was
           probably several shifts of nurses who met the patient, took a history and were
           able to review the chart. And when they had found that this patient was being
           scheduled at prior to 36 weeks gestation, they should have intervened on behalf
           of the patient to determine why this patient was being scheduled for cesarean
           section so early in the pregnancy, and addressed with a physician or activated
           their chain of command in order to ensure that the appropriate management is
           being employed.

       ECF No. 185, at 17, 18.

           Q: Why was the baby delivered early?

           A: To be honest, I don’t know. I don’t understand the rationale behind choosing
           to deliver a patient electively, meaning without a medical indication. Patient
           wasn’t in labor. The baby wasn’t in distress. There was no significant medical
           complications or reason to deliver this baby at such an early gestational age.

                                                 13
    Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 14 of 23




    Id. at 22-23.

•   Dr. Crawford on the HDM’s chain of command:

        Q: Was the chain of command activated here?

        A: No.

        Q: Should it have been?

        A: Yes.

    Id. at 55.

•   Dr. James on the absence of personnel:

        I also felt that there was a deviation from care, that the operating room staff
        allowed the cesarean section to begin before having all the necessary personnel
        in the room. Specifically, that the neonatologist who would be there to care for
        the baby, especially in the case where the baby was going to be born
        significantly early, should have been present at the beginning of the case.

    Id. at 18.

        So certainly while they [anesthesiologists] have experience in dealing with
        respiratory emergencies, I believe the neonatologist would have been better
        equipped to handle this baby’s emergency.

    Id. at 37.

        Q: And the determination to actually do and start the cesarean section before
        the arrival of the neonatologist was Dr. Villar’s choice as a surgeon in this case;
        is that correct?

        A: Well, I believe that this is a team approach. Dr. Villar is the surgeon, but
        he’s not the only deciding factor of when the surgery begins… I think that the
        decision of when to start the surgery itself is a joint decision between the
        physician, anesthesia, neonatology and operating room staff.

    Id. at 32-33.

•   Dr. Crawford on the absence of personnel:

        Well, first of all, they shouldn’t have started it [the c-section] without the
        neonatologist being there.

                                              14
    Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 15 of 23




    Id. at 52.

        A: … [T]he requirement for any hospital that’s delivering babies is that there
        be at least one person at the delivery that is assigned only to the baby. And that
        comes from the guidelines for perinatal care, which are universal throughout
        the country.

        Q: Is that professional – who is that professional supposed to be?

        A: That person can be a neonatal nurse practitioner. It can be a pediatrician. It
        can be a neonatologist. But that person has to be there. That person was not
        there. The neonatologist was not there. And the phone was broken. When they
        tried to phone – to call the neonatal intensive care nursery to get the pediatrician
        – to get the neonatologist to the delivery room as soon as possible, the couldn’t
        reach them because the phone was broken.

        Q: How do you know that?

        A: It’s in the records. The OR supervisor had to personally go to the nursery,
        grab the neonatologist and bring them back into the operating room.

    Id. at 51-52.

•   Dr. Crawford on the delay in sending GQS to the intensive care unit:

        A: He needs to go to the intensive care nursery, but he didn’t. They sent him to
        the regular nursery. So what happens there? He gets blue. And he doesn’t get
        just a little blue. He gets blue all over. Central, meaning throughout the body,
        the tongue, the lips, the hands, the feet, the fact, the chest, blue.

        Q: Why does he get blue?

        A: Because he doesn’t have enough oxygen. So the nurse in the regular nursery
        should have said, why are you giving me this baby for? He doesn’t belong here.
        Get him out of here. Get him to the neonatal intensive care unit. But she didn’t.
        So the baby get there [in the regular nursery], gets in more trouble.

    Id. at 52-53.

•   Dr. Crawford on the need to give GQS surfactant:

        Q: Was this done here?

        A: Well, it wasn’t done for six hours. So his lungs get worse, and then when
        they finally give him the drug, they don’t give him enough… According to the

                                              15
        Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 16 of 23




            baby’s weight, he needed 12 mls of surfactant going down his lungs. They only
            gave him eight.

        Id. at 54.

    •   Dr. James on the shared responsibility of HDM and Dr. Villar:

            The doctor brought the patient to the hospital, and so now the care of the patient
            is the responsibility of both the physician as well as the hospital. And the
            hospital had an opportunity to evaluate the patient, review the prenatal records
            and determine the reason that that patient was admitted and scheduled for
            surgery.

        Id. at 25.

        Second, the defendant argues that the jury should have considered that Dr. Villar was

Ms. Santos Arrieta’s private physician, that they set her delivery date together, that Ms. Santos

Arrieta was not new to childbirth, and that she had training as a nurse and surgical technician. ECF

No. 170, at 2. However, a reasonable jury could have found that despite this, HDM was negligent

in its own right due to the evidence of its breaches of the standard of acceptable medical care

presented at trial.

        Therefore, HDM’s arguments that judgment as a matter of law should be entered in its

favor because (a) there is no evidence of brain injury or damage, (b) there is no evidence of a

causal link between HDM’s departure of the applicable medical standard of care and brain damage

or injury, (c) GQS’s mother was Dr. Villar’s private patient, and (d) that there is no evidence of

HDM’s failure to properly select and supervise physicians with privileges to perform surgery in

its facilities, are unpersuasive. Judgment as a matter of law on those grounds is not warranted. The

analysis, however, does not end here.

        Defendant also argues that its motion for judgment as a matter of law should be granted

because Plaintiff failed to prove that there was a causal link between its negligence and GQS’s

autism spectrum disorder. At first glance, it would appear that HDM’s argument is superfluous

                                                 16
        Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 17 of 23




because the court had, prior to trial, determined as a result of the Daubert hearing that Dr. Crawford

was “precluded from testifying in regards to her opinion about plaintiff’s autism, autism spectrum

disorder, or autism like behavior at trial.” ECF No. 102 at ¶4. Since no other expert witness was

going to testify about any causal link between HDM’s departures of the standard of medical care

and GQS’s autism, plaintiff was precluded from introducing evidence at trial to prove that there

was such causal link.

        As a corollary of plaintiff being unable to present any evidence of liability or causation on

matters related to GQS’s autism (due to the court’s ruling post Daubert hearing), plaintiff could

also not seek damages for GQS’s autism. At trial, however, plaintiff insisted on calling Dr. Richard

Katz to testify about GQS’s prospective expenses. As discussed above in the procedural history of

this case, HDM did not want to call to testify the life care planner that they had retained to rebut

plaintiff’s life care planner, Gerri Pennachio. Ms. Pennachio was excluded from plaintiff’s

witnesses at trial because her expert report was inextricably intertwined with GQS’s autism. To

avoid an adverse instruction to the jury, however, defendant reluctantly called Dr. Katz to the

stand, not without first stating its objections.

        A cursory review of Dr. Katz’s expert report initially suggests that it is not as deeply linked

to GQS’s autism as Ms. Pennachio’s expert report. After examining the trial record, however, the

court has reconsidered its position. For example,

        Q: Okay. Dr. Katz, when you prepared the life care plan in this particular case, how
        did you go about it?

        A: Sure. So what you do first is you say I would like to see the medical records,
        because there’s so much to learn there. So I read the medical record. I see we have
        a boy who’s in school for autism.

ECF No. 189, at 46.




                                                   17
        Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 18 of 23




        Q: Okay. According to the medical records you reviewed, what condition or
        conditions have been diagnosed and you had to consider to render your life care
        plan?

        A: The predominant diagnosis that’s in the chart is one of autism.

        …

        Q: Is there any other condition or diagnosis that you were able to see in the medical
        records that you reviewed?

        A: I don’t think so, no.

Id. at 51.

        A: … [I]t is true that what I do is look at the diagnosis, because that does help with
        life expectancy, so – I understand that Gustavo has received a diagnosis of autism.

Id. at 79.

        In fact, one of plaintiff’s lawyers admitted that GQS’s diagnosis of autism was used “to

determine his life expectancy, if you read the report, on page 26.” Id. at 11. Life expectancy is an

important component of any life care plan budgeting future expenses. Obviously, the longer

somebody is expected to live, the greater the forecast expenses are. Thus, Dr. Katz’s opinion that

GQS is expected to live up to age 62 is premised – as admitted by him and plaintiff’s legal

representation – on his autism. It is clear, then, that Dr. Katz’s opinion suffers from the same

vulnerability that prompted the exclusion of Ms. Pennachio’s testimony, that is, “there is no readily

apparent way in which to subdivide the plan into expenses related to autism and expenses not

related to autism. Plaintiff’s condition of autism is an integral part of the life care plan and cannot

be simply extracted.” ECF No. 113, at 3-4. Under these circumstances, Dr. Katz’s testimony

should have been disallowed or, alternatively, the jury should have been instructed to disregard it.

        Dr. Katz was called to address only the matter of future expenses. Nobody else testified

about any dollar amounts incurred in expenses for GQS’s care. At trial, Dr. Katz estimated future



                                                  18
         Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 19 of 23




expenses to be $3,634,080. ECF No. 150-1. The jury, however, awarded $3,088,968 for future

expenses. Determining how the jury reached this sum is not rocket science. Dr. Katz testified that

at the time of the trial, GQS was nine years old, almost ten. ECF No. 189, at 67. Nine years is

approximately 14.5% of 62, the number of years that Dr. Katz expects GQS to live. GQS, however,

was almost ten, so the jury applied a 15% discount to Dr. Katz’s estimated future expenses of

$3,634,080, taking into account the number of years that GQS had already lived, resulting in a

figure of $3,088,968 for future expenses. It is evident that the jury relied on Dr. Katz’s testimony

to reach the sum of $3,088,968. As previously discussed, however, Dr. Katz’s opinion and analysis

was contingent on the life expectancy that he calculated based on GQS’s autism. The court had

already determined that GQS was not entitled to damages due to his condition of autism. Therefore,

as a matter of law, the portion of the jury’s verdict on future expenses, namely $3,088,968, cannot

stand.

         Dr. Katz did testify at trial that “it’s not the diagnosis. It’s the deficit they’re looking up.”

Id. at 55. But his own words soon became a slippery slope. At another point, he admitted that he

“won’t say the diagnosis is unimportant….” Id. at 54. Then he acknowledged that “the diagnosis

helps”. Id. at 55. Finally, he testified that “it is true that what I do is look at the diagnosis, because

that does help with life expectancy, so – I understand that Gustavo has received a diagnosis of

autism.” Id. at 79. In making this analysis, the court is not attempting to assess the credibility of

Dr. Katz’s testimony or what weight it should be given. Dr. Katz’s words are being scrutinized to

underscore the fact that his opinion of future expenses was as inextricably intertwined with GQS’s

autism as Ms. Pennachio’s excluded testimony.

         For the foregoing reasons, HDM’ motion for judgment as a matter of law is GRANTED

IN PART AND DENIED IN PART. It is granted only to the extent that the portion of the verdict



                                                    19
          Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 20 of 23




regarding future of expenses for the sum of $3,088,968 is set aside and vacated. The remaining

portions of the verdict, which are unrelated to Dr. Katz’s testimony regarding future expenses,

remain valid.

   III.      MOTION FOR NEW TRIAL

          A. Arguments Raised

          Also pending before the court is HDM’s motion for a new trial pursuant to Federal Rule of

Civil Procedure 59(a). ECF No. 159. In the pending motion, HDM argues that a new trial should

be granted because Dr. Richard Katz was permitted to testify as to GQS’s future expenses, despite

the fact that his expert report was premised on GQS’s diagnosis of autism spectrum disorder, and

the court precluded testimony regarding causation for autism spectrum disorder. Id. at 3–5.

Defendant also argues that 1) the verdict was against the clear weight of the evidence because GQS

was never diagnosed with brain damage and 2) a new trial should be granted because the

percentage of GQS’s damages attributable to its negligence cannot exceed that attributable to

Dr. Villar’s negligence. Id. at 2, 6. Plaintiff subsequently filed a response in opposition. ECF No.

167. HDM filed a reply to plaintiff’s response. ECF No. 171. Defendant raises an argument in

its reply that was not in its original motion: that plaintiff did not prove that it failed to carefully

select its physicians, that those physicians did not stay up to date with the standards of medical

care, or that those the physicians had committed malpractice. Id. at 6.

          B. Legal Standard

          After a jury trial, Federal Rule of Civil Procedure 59(a) allows for a new trial “for any of

the reasons for which new trials have heretofore been granted in an action at law in federal court.”

A new trial should not be ordered merely because the trial judge disagrees with the ultimate result

or because a different verdict may have been equally supportable. Jennings v. Jones, 587 F.3d



                                                  20
        Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 21 of 23




430, 436 (1st Cir. 2009). “[R]ather, the trial judge may set aside a jury’s verdict only if he or she

believes that the outcome is against the clear weight of the evidence such that upholding the verdict

will result in a miscarriage of justice.” Conway v. Electro Switch Corp., 825 F.2d 593, 599 (1st

Cir. 1987).

       C. Analysis

       HDM asks for a new trial due to the fact that Dr. Katz testified at trial. The court has already

discussed the reasons why HDM is correct that Dr. Katz should not have testified. However,

Dr. Katz’s testimony did not concern GQS’s physical injuries or pain and suffering. Dr. Katz’s

testimony was limited to addressing GQS’s future expenses. The court has determined that an

amended judgment should be entered as a matter of law vacating the jury’s award for future

expenses. Under these circumstances, there is no need to vacate the jury’s award of $651,000 for

physical injuries and $1,209,000 for pain and suffering. Likewise, there is no need to hold a new

trial on future expenses, as nobody aside from Dr. Katz testified about how much GQS’s future

expenses will be.

       HDM also requests a new trial because GQS was never diagnosed with brain damage.

Ultimately, it was for the jury to weigh whether any testimony given at trial regarding possible

brain injury or damage deserved credit. Taking the analysis already made regarding Dr. Crawford’s

testimony on brain damage into account, as well as other conflicting evidence, HDM’s request for

a new trial on this basis is untenable.

       HDM’s new trial motion also argues that such a remedy should be granted because the

percentage of GQS’s damages attributable to its negligence cannot exceed that attributable to

Dr. Villar’s negligence. HDM does not cite any legal authority supporting this proposition. HDM

also did not suggest at the charging conference, while discussing the proposed jury instructions



                                                 21
          Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 22 of 23




and verdict form, that somehow the percentages of attributable negligence had to be capped on

these grounds. To the extent that HDM is arguing that the weight of the evidence does not justify

a 70% / 30% split between it and Dr. Villar as allocated by the jury in the verdict form, that was

the jury’s province and the court does not find that the jury’s determination should be overridden.

          Finally, HDM repeats the same argument that it raised in its motion for judgment as a

matter of law, specifically, that plaintiff did not prove that it failed to carefully select its physicians,

that those physicians did not stay up to date with the standards of medical care, or that those the

physicians had committed malpractice. As discussed at length above, plaintiff introduced evidence

at trial of the hospital staff’s own negligence, such as its failure to activate the chain of command,

its failure to have a neonatologist present in the operating room when the surgery began, a phone

system that did not work when the neonatologist was sought, and the unnecessary delay in placing

GQS in the intensive care unit immediately after he was born. Hence, a new trial ought not to be

granted on this basis.

          In sum, HDM’s motion for new trial is hereby DENIED.

    IV.       MOTION FOR REMITTUR

          Lastly, pending before the court is HDM’s motion for remittitur. ECF No. 159. In the

motion, HDM argues that remittitur should be granted because “the award grossly exceeds the

amount that could reasonably have been awarded.” Id. at 2. Plaintiff subsequently filed a response

in opposition. ECF No. 167. HDM filed a reply to plaintiff’s response. ECF No. 171.

          “[A] district court has discretion to order a remittitur if such an action is warranted in light

of the evidence adduced at trial.” Trainor v. HEI Hosp., LLC, 699 F.3d 19, 29 (1st Cir. 2012).

“Remittitur is a practice used in connection with civil cases tried by jury, whereby the court may

grant the plaintiff an election to remit a stated portion of the amount awarded as damages, or submit



                                                    22
         Case 3:15-cv-03114-MEL Document 192 Filed 08/28/19 Page 23 of 23




to a new trial.” Van Blargan v. Williams Hosp. Corp., 759 F. Supp. 940, 944 (D.P.R. 1991). To

warrant remittitur, the award must exceed “any rational appraisal or estimate of the damages that

could be based upon the evidence before it.” Wortley v. Camplin, 333 F.3d 284, 297 (1st Cir.

2003).

         The court has already concluded that as a matter of law, the portion of the verdict pertaining

to future expenses cannot stand. Therefore, the question boils down to whether remittitur should

be granted regarding the jury’s award of $651,000 for physical injuries and $1,209,000 for pain

and suffering. The court is not persuaded that the jury’s award for physical injuries and for pain

and suffering exceeds “any rational appraisal or estimate of the damages that could be based upon

the evidence before it.” There was evidence presented at trial that GQS suffered substantial

injuries, pain, and suffering as a result of HDM’s departure from the applicable standard of medical

care. Thus, the request for a remittitur is DENIED.

         V. CONCLUSION

         For the foregoing reasons, HDM’s motion for judgment as a matter of law (ECF No. 158)

is GRANTED IN PART AND DENIED IN PART. An amended judgment shall be entered taking

into account the provisions of this opinion and order. HDM’s motion for a new trial, or in the

alternative, for remittitur (ECF No. 159) is DENIED.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 28th day of August, 2019.

                                                        s/Marcos E. López
                                                        U.S. Magistrate Judge




                                                  23
